UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 12, 2010 International Absorbents Inc. (Exact name of registrant as specified in its charter) Province of British Columbia, Canada 1-31642 98-0487410 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) 1569 Dempsey Road, North Vancouver, British Columbia, CANADA V7K 1S8 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(604) 681-6181 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. At a special meeting of the shareholders of International Absorbents Inc., a corporation incorporated under the laws of the Province of British Columbia (“IAX”), held on May12, 2010, the shareholders authorized and approved the Arrangement Agreement dated December14, 2009 among IAX, IAX Acquisition Corporation, a Delaware corporation (“Parent”), and IAX Canada Acquisition Company Inc., a corporation incorporated under the laws of the Province of British Columbia and a wholly-owned subsidiary of Parent (“Canada Sub”), pursuant to which Parent, through Canada Sub, will acquire all of the outstanding common shares of IAX for $4.75 per common share in cash through a plan of arrangement under the laws of British Columbia. The transaction remains subject to regulatory approval and the satisfaction or waiver of certain other closing conditions. The proposal to approve the special resolution authorizing andapproving the arrangement under Section288 of the Business Corporations Act (British Columbia), under which Canada Sub will acquire all of the issued and outstanding common shares of the Company, was approved by the following vote: For— 3,153,611; Against — 149,236; Abstentions— 7,050; Broker Non Votes — None. These are the final voting results. A copy of the press release issued by IAX regarding the shareholder vote is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Press release issued by International Absorbents Inc. dated May 12, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL ABSORBENTS INC. Date: May 12, 2010 By: /s/Gordon L. Ellis Gordon L. Ellis Chairman of the Board of Directors, President and Chief Executive Officer
